 


109 HR 3754 IH: Emergency Agricultural Disaster Assistance Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3754 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Pomeroy introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Resources and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide disaster assistance to agricultural producers for 2005 crop and livestock losses, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Emergency Agricultural Disaster Assistance Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Definitions 
Title I—Agricultural Production Losses 
Sec. 101. Crop disaster assistance 
Sec. 102. Livestock assistance program 
Sec. 103. Conservation programs 
Sec. 104. Disaster relief for small business concerns damaged by drought 
Sec. 105. Assistance to fisheries for red tide outbreak in New England 
Sec. 106. Flooded crop and grazing land 
Sec. 107. Regulations 
Title II—Nutritional Supplemental Assistance and Agricultural Economic Stimulus 
Sec. 201. Replenishment of Section 32 
Sec. 202. Extension of marketing loans 
Sec. 203. Supplemental economic loss payments 
Sec. 204. National dairy market loss payments 
Title III—Emergency Designation 
Sec. 301. Emergency designation   
2.DefinitionsIn this Act: 
(1)Additional coverageThe term additional coverage has the meaning given the term in section 502(b)(1) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)(1)). 
(2)Insurable commodityThe term insurable commodity means an agricultural commodity (excluding livestock) for which the producers on a farm are eligible to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(3)LivestockThe term livestock includes— 
(A)cattle; 
(B)bison; 
(C)sheep; 
(D)swine; and 
(E)other livestock, as determined by the Secretary. 
(4)Noninsurable commodityThe term noninsurable commodity means a crop for which the producers on a farm are eligible to obtain assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. 
IAgricultural production losses 
101.Crop disaster assistance 
(a)In generalThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance authorized under this section available to producers on a farm that have incurred qualifying losses described in subsection (c). 
(b)Administration 
(1)In generalExcept as provided in paragraph (2), the Secretary shall make assistance available under this section in the same manner as provided under section 815 of the Agriculture, Rural Development, Food and Drug Administration and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for quantity and economic losses as were used in administering that section, except that the loss threshold shall be 25 percent instead of 35 percent and the payment rate shall be 50 percent of the established price, instead of 65 percent. 
(2)Loss thresholds for quality lossesIn the case of a payment for quality loss for a crop under subsection (c)(2), the loss thresholds for quality loss for the crop shall be determined under subsection (d). 
(c)Qualifying lossesAssistance under this section may be made available for losses due to damaging weather or any related condition (including losses due to crop diseases and insects and delayed harvest) associated with crops that are (as determined by the Secretary) any combination of (as determined by the producers on a farm)— 
(1)quantity losses for the 2005 crop; 
(2)quality losses for the 2005 crop; or 
(3)severe economic losses for the 2005 crop. 
(d)Quality losses 
(1)In generalSubject to paragraph (3), the amount of a payment made to producers on a farm for a quality loss for a crop under subsection (c)(2) shall be equal to the amount obtained by multiplying— 
(A)75 percent of the payment quantity determined under paragraph (2); by 
(B)50 percent of the payment rate determined under paragraph (3). 
(2)Payment quantityFor the purpose of paragraph (1)(A), the payment quantity for quality losses for a crop of a commodity on a farm shall equal the lesser of— 
(A)the actual production of the crop of the commodity on the farm; or 
(B)the quantity of expected production of the crop of the commodity on the farm, using the formula used by the Secretary to determine quantity losses for the crop of the commodity under subsection (c)(1). 
(3)Payment rateFor the purpose of paragraph (1)(B) and in accordance with paragraphs (5) and (6), the payment rate for quality losses for a crop of a commodity on a farm shall be equal to the difference between— 
(A)the per unit market value that the units of the crop affected by the quality loss would have had if the crop had not suffered a quality loss; and 
(B)the per unit market value of the units of the crop affected by the quality loss. 
(4)EligibilityFor producers on a farm to be eligible to obtain a payment for a quality loss for a crop under subsection (c)(2), the amount obtained by multiplying the per unit loss determined under paragraph (1) by the number of units affected by the quality loss shall be at least 25 percent of the value that all affected production of the crop would have had if the crop had not suffered a quality loss. 
(5)Marketing contractsIn the case of any production of a commodity that is sold pursuant to 1 or more marketing contracts (regardless of whether the contract is entered into by the producers on the farm before or after harvest) and for which appropriate documentation exists, the quantity designated in the contracts shall be eligible for quality loss assistance based on the 1 or more prices specified in the contracts. 
(6)Other productionFor any additional production of a commodity for which a marketing contract does not exist or for which production continues to be owned and produced by the producers on a farm, quality losses shall be based on the average local market discounts for reduced quality, as determined by the appropriate State committee of the Farm Service Agency. 
(7)Quality adjustments and discountsThe appropriate State committee of the Farm Service Agency shall identify the appropriate quality adjustment and discount factors to be considered in carrying out this subsection, including the average local discount or loans made by the Farm Service Agency or crop insurance coverage under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(8)Eligible productionThe Secretary shall carry out this subsection in a fair and equitable manner for all eligible production, including the production of fruits and vegetables, other specialty crops, and field crops. 
(e)Eligibility for assistance 
(1)In generalExcept as provided in paragraph (2), the producers on a farm shall not be eligible for assistance under this section with respect to losses to an insurable commodity or noninsurable commodity if the producers on the farm— 
(A)in the case of an insurable commodity, did not obtain a policy or plan of insurance for the insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses; 
(B)in the case of a noninsurable commodity, did not file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the losses; 
(C)had average adjusted gross income (as defined by section 1001D(a) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(a)), of greater than $2,500,000 in 2004; or 
(D)were not in compliance with highly erodible land conservation and wetland conservation provisions. 
(2)Contract waiverThe Secretary may waive paragraph (1) with respect to the producers on a farm if the producers enter into a contract with the Secretary under which the producers agree— 
(A)in the case of an insurable commodity, to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) providing additional coverage for the insurable commodity for each of the next 2 crops, at a coverage level this provides— 
(i)not less than 65 percent of the actual production history for the crop produced on the farm; and 
(ii)100 percent of the expected market price or a comparable coverage (as determined by the Federal Crop Insurance Corporation); and 
(B)in the case of a noninsurable commodity, to file the required paperwork and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity for each of the next 2 crops under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(3)Effect of violationIn the event of the violation of a contract under paragraph (2) by a producer, the producer shall reimburse the Secretary for the full amount of the assistance provided to the producer under this section. 
(f)Timing 
(1)In generalSubject to paragraph (2), the Secretary shall make payments to producers on a farm for a crop under this section not later than 60 days after the date the producers on the farm submit to the Secretary a completed application for the payments. 
(2)InterestIf the Secretary does not make payments to the producers on a farm by the date described in paragraph (1), the Secretary shall pay to the producers on a farm interest on the payments at a rate equal to the current (as of the sign-up deadline established by the Secretary) market yield on outstanding, marketable obligations of the United States with maturities of 30 years. 
102.Livestock assistance program 
(a)Emergency financial assistanceThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make and administer payments for livestock losses to producers for 2005 losses in a county that has received an emergency designation by the President or the Secretary during calendar year 2005, of which an amount determined by the Secretary shall be made available for the American Indian livestock program under section 806 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–51). 
(b)AdministrationThe Secretary shall make assistance available under this section in the same manner as provided under section 806 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–51). 
(c)MitigationIn determining the eligibility for or amount of payments for which a producer is eligible under the livestock assistance program, the Secretary shall not penalize a producer that takes actions (recognizing disaster conditions) that reduce the average number of livestock the producer owned for grazing during the production year for which assistance is being provided. 
(d)Interest on prior payments 
(1)In generalPayments that were due to a producer under section 101(b) of the Emergency Supplemental Appropriations for Hurricane Disasters Assistance Act, 2005 (Public Law 108–324; 118 Stat. 1234) but not paid by the Secretary as of August 28, 2005, shall earn interest at a rate equal to the current (as of August 28, 2005) market yield on outstanding, marketable obligations of the United States with maturities of 30 years. 
(2)FundingInterest payable under paragraph (1) shall be carried out using only funds made available for travel expenses, or salaries and expenses of Presidential appointees, of the Department of Agriculture. 
(e)Livestock indemnity payments 
(1)In generalThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make livestock indemnity payments to producers on farms that have incurred livestock losses during calendar year 2005 due to a disaster, as determined by the Secretary, including losses due to hurricanes, floods, and anthrax. 
(2)Payment ratesThe payment rate for indemnity payments made to producers on a farm under paragraph (1) shall be equal to— 
(A) 
(i)in the case of a cow, steer, or bull that weighs 500 pounds or more on the date of death of the cow, steer, or bull, $400 per head; and 
(ii)in the case of a cow, steer, or bull that weighs less than 500 pounds on the date of death of the cow, steer, or bull, $250 per head; and 
(B)in the case of other types of livestock, a rate determined by the Secretary based on documentation provided by the producers on a farm, including a death certificate or other certification provided by a licensed veterinarian. 
103.Conservation programs 
(a)Emergency conservation programThe Secretary shall use an additional $100,000,000 of the funds of the Commodity Credit Corporation to provide assistance under the emergency conservation program established under title IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.). 
(b)Emergency watershed protection programThe Secretary shall use an additional $250,000,000 of the funds of the Commodity Credit Corporation to provide assistance under the emergency watershed protection program established under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203). 
104.Disaster relief for small business concerns damaged by drought 
(a)Drought disaster authority 
(1)Definition of disasterSection 3(k) of the Small Business Act (15 U.S.C. 632(k)) is amended— 
(A)by inserting (1) before For the purposes; and 
(B)by adding at the end the following: 
 
(B)For purposes of section 7(b)(2), the term disaster includes— 
(i)drought; and 
(ii)below average water levels in the Great Lakes, or on any body of water in the United States that supports commerce by small business concerns.. 
(2)Drought disaster relief authoritySection 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended— 
(A)by inserting (including drought), with respect to both farm-related and non-farm-related small business concerns, before if the Administration; and 
(B)in subparagraph (B), by striking the Consolidated Farmers Home Administration Act of 1961 (7 U.S.C. 1961) and inserting the following: section 321 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961), in which case, assistance under this paragraph may be provided to farm-related and non-farm-related small business concerns, subject to the other applicable requirements of this paragraph. 
(b)Limitation on loansFrom funds otherwise appropriated for loans under section 7(b) of the Small Business Act (15 U.S.C. 636(b)), not more than $9,000,000 may be used during each of fiscal years 2005 through 2008, to provide drought disaster loans to non-farm-related small business concerns in accordance with this section and the amendments made by this section. 
(c)Prompt response to disaster requestsSection 7(b)(2)(D) of the Small Business Act (15 U.S.C. 636(b)(2)(D)) is amended in the second sentence by striking Upon receipt of such certification, the Administration may and inserting Not later than 30 days after the date of receipt of such certification by a Governor of a State, the Administration shall respond in writing to that Governor on its determination and the reasons therefore, and may. 
(d)RulemakingNot later than 45 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall promulgate final rules to carry out this section and the amendments made by this section. 
105.Assistance to fisheries for red tide outbreak in New England 
(a)In generalOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Commerce to provide assistance to fisheries suffering due to the red tide outbreak in New England— 
(1)on October 1, 2005, $15,000,000; and 
(2)on October 1, 2006, $10,000,000. 
(b)Receipt and acceptanceThe Secretary of Commerce shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subsection (a), without further appropriation. 
(c)Availability of fundsFunds transferred under subsection (a) shall remain available until expended. 
106.Flooded crop and grazing land 
(a)In generalThe Secretary shall compensate eligible owners of flooded crop and grazing land in— 
(1)the Devils Lake basin; and 
(2)the McHugh, Lake Laretta, and Rose Lake closed drainage areas of the State of North Dakota. 
(b)Eligibility 
(1)In generalTo be eligible to receive compensation under this section, an owner shall own land described in subsection (a) that, during the 2 crop years preceding receipt of compensation, was rendered incapable of use for the production of an agricultural commodity or for grazing purposes (in a manner consistent with the historical use of the land) as the result of flooding, as determined by the Secretary. 
(2)InclusionsLand described in paragraph (1) shall include— 
(A)land that has been flooded; 
(B)land that has been rendered inaccessible due to flooding; and 
(C)a reasonable buffer strip adjoining the flooded land, as determined by the Secretary. 
(3)AdministrationThe Secretary may establish— 
(A)reasonable minimum acreage levels for individual parcels of land for which owners may receive compensation under this section; and 
(B)the location and area of adjoining flooded land for which owners may receive compensation under this section. 
(c)Sign-UpThe Secretary shall establish a sign-up program for eligible owners to apply for compensation from the Secretary under this section. 
(d)Compensation payments 
(1)In generalSubject to paragraphs (2) and (3), the rate of an annual compensation payment under this section shall be equal to 90 percent of the average annual per acre rental payment rate (at the time of entry into the contract) for comparable crop or grazing land that has not been flooded and remains in production in the county where the flooded land is located, as determined by the Secretary. 
(2)ReductionAn annual compensation payment under this section shall be reduced by the amount of any conservation program rental payments or Federal agricultural commodity program payments received by the owner for the land during any crop year for which compensation is received under this section. 
(3)ExclusionDuring any year in which an owner receives compensation for flooded land under this section, the owner shall not be eligible to participate in or receive benefits for the flooded land under— 
(A)the Federal crop insurance program established under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); 
(B)the noninsured crop assistance program established under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); or 
(C)any Federal agricultural crop disaster assistance program. 
(e)Relationship to agricultural commodity programsThe Secretary, by regulation, shall provide for the preservation of cropland base, allotment history, and payment yields applicable to land described in subsection (a) that was rendered incapable of use for the production of an agricultural commodity or for grazing purposes as the result of flooding. 
(f)Use of land 
(1)In generalAn owner that receives compensation under this section for flooded land shall take such actions as are necessary to not degrade any wildlife habitat on the land that has naturally developed as a result of the flooding. 
(2)Recreational activitiesTo encourage owners that receive compensation for flooded land to allow public access to and use of the land for recreational activities, as determined by the Secretary, the Secretary may— 
(A)offer an eligible owner additional compensation; and 
(B)provide compensation for additional acreage under this section. 
(g)Funding 
(1)In generalThe Secretary shall use $15,000,000 of funds of the Commodity Credit Corporation to carry out this section. 
(2)Pro-rated paymentsIn a case in which the amount made available under paragraph (1) for a fiscal year is insufficient to compensate all eligible owners under this section, the Secretary shall pro-rate payments for that fiscal year on a per acre basis. 
107.Regulations 
(a)In generalThe Secretary may promulgate such regulations as are necessary to implement this Act and the amendments made by this Act. 
(b)ProcedureThe promulgation of the regulations and administration of this Act and the amendments made by this Act shall be made without regard to— 
(1)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(3)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary shall use the authority provided under section 808 of title 5, United States Code. 
IINutritional supplemental assistance and agricultural economic stimulus 
201.Replenishment of Section 32 
(a)Definition of specialty cropIn this section: 
(1)In generalThe term specialty crop means any agricultural crop. 
(2)ExceptionThe term specialty crop does not include— 
(A)wheat; 
(B)field grains; 
(C)oilseeds; 
(D)cotton; 
(E)rice; 
(F)peanuts; or 
(G)tobacco. 
(b)Base State grants 
(1)In generalThe Secretary shall use $25,500,000 of funds of the Commodity Credit Corporation to make grants to the several States and the Commonwealth of Puerto Rico to be used to support activities that promote agriculture. 
(2)AmountsThe amount of the grants shall be— 
(A)$500,000 to each of the several States; and 
(B)$250,000 to each of the Commonwealth of Puerto Rico and the District of Columbia. 
(c)Grants for value of productionThe Secretary shall use $66,700,000 of funds of the Commodity Credit Corporation to make a grant to each of the several States, as follows: 
(1)California, $31,660,000. 
(2)Florida, $8,430,000. 
(3)Washington, $4,805,000. 
(4)Idaho, $1,835,000. 
(5)Arizona, $1,715,000. 
(6)Michigan, $1,625,000. 
(7)Oregon, $1,610,000. 
(8)Georgia, $1,365,000. 
(9)Texas, $1,330,000. 
(10)New York, $1,330,000. 
(11)Wisconsin, $1,285,000. 
(12)North Carolina, $770,000. 
(13)Colorado, $755,000. 
(14)North Dakota, $690,000. 
(15)Minnesota, $660,000. 
(16)Hawaii, $575,000. 
(17)New Jersey, $550,000. 
(18)Pennsylvania, $490,000. 
(19)New Mexico, $450,000. 
(20)Maine, $440,000. 
(21)Ohio, $400,000. 
(22)Indiana, $330,000. 
(23)Nebraska, $320,000. 
(24)Massachusetts, $320,000. 
(25)Virginia, $310,000. 
(26)Maryland, $250,000. 
(27)Louisiana, $230,000. 
(28)South Carolina, $220,000. 
(29)Tennessee, $200,000. 
(30)Illinois, $200,000. 
(31)Oklahoma, $195,000. 
(32)Alabama, $150,000. 
(33)Delaware, $145,000. 
(34)Mississippi, $125,000. 
(35)Kansas, $105,000. 
(36)Arkansas, $105,000. 
(37)Missouri, $105,000. 
(38)Connecticut, $90,000. 
(39)Utah, $70,000. 
(40)Montana, $70,000. 
(41)New Hampshire, $60,000. 
(42)Nevada, $60,000. 
(43)Vermont, $60,000. 
(44)Iowa, $50,000. 
(45)West Virginia, $45,000. 
(46)Wyoming, $35,000. 
(47)Kentucky, $30,000. 
(48)South Dakota, $20,000. 
(49)Rhode Island, $20,000. 
(50)Alaska, $10,000. 
(d)Special crop priorityAs a condition on the receipt of a grant under this section, a State shall agree to give priority to the support of specialty crops in the use of the grant funds. 
(e)Additional grants 
(1)In generalThe Secretary shall use $175,000,000 of funds of the Commodity Credit Corporation to make additional grants in accordance with paragraph (2) to— 
(A)the States of Alabama, Florida, Louisiana, Mississippi, and Tennessee; and 
(B)any other State that is housing evacuees or suffering damage from Hurricane Katrina or a related condition. 
(2)Purpose of grantsA grant provided under paragraph (1) shall— 
(A)be in an amount determined by the Secretary; and 
(B)be used in accordance with paragraph (3) to support activities that promote agriculture. 
(3)Use of fundsA State may use funds from a grant awarded under this subsection— 
(A)to supplement State food bank programs or other nutrition assistance programs; 
(B)to promote the purchase, sale, or consumption of agricultural products; 
(C)to provide economic assistance to agricultural producers, giving a priority to the support of specialty crops; or 
(D)for other purposes as determined by the Secretary. 
202.Extension of marketing loans 
(a)In generalNotwithstanding section 1203(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7933(b)), the Secretary shall extend the date of settlement of any marketing assistance loan made available under subtitle B of that Act (7 U.S.C. 7931 et seq.) for a period of not less than 180 days after the date on which the loan reaches maturity. 
(b)Storage paymentsDuring the period of an extension under subsection (a), the Secretary shall make storage payments for any commodity affected by the marketing assistance loan for which the extension was granted. 
203.Supplemental economic loss paymentsThe Secretary shall make a supplemental economic loss payment to any producer on a farm that received a payment or loan for crop year 2005 under title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.) at a rate equal to the product obtained by multiplying— 
(1)20 percent of the direct payment rate in effect for the program crop of the farmer; 
(2)the program crop base of the farmer; and 
(3)the program payment yield for each program crop of the farmer. 
204.National dairy market loss payments 
(a)In generalSection 1502 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982) is amended by striking 2005 each place it appears in subsections (f) and (g)(1) and inserting 2006. 
(b)Period of effectivenessNotwithstanding section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907), the amendment made by subsection (a) shall be effective only during the period beginning on the first day of the first month beginning after the date of enactment of this Act and ending September 30, 2006. 
IIIEmergency Designation 
301.Emergency designation 
The amounts provided under this Act are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress). 
 
